     Case: 4:20-cv-00060-JAR Doc. #: 24 Filed: 02/05/20 Page: 1 of 2 PageID #: 91



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI

KIMBERLY M. GARDNER,                         )
                                             )
                                             )
         Plaintiff,                          )
                                             )
v.                                           )       Case No. 4:20-cv-00060-JAR
                                             )
CHARLES A. LANE, et al.,                     )
                                             )
                                             )
         Defendants.                         )

 DEFENDANT/COUNTERCLAIMANT CHARLES A. LANE’S MOTION TO STRIKE
                   PURSUANT TO RULE 12(F)

         COMES NOW Defendant Charles A. Lane moves, pursuant to Rule 12(f), that this Court

strike from Plaintiff Kimberly Gardner’s January 13, 2020 Complaint (Doc. 1) paragraphs 6-9,

11, 22-99 and 101-105 for the reasons explained in his accompanying Memorandum in Support

of this motion.

         WHEREFORE, Defendant/Counterclaimant Lane requests that this Court grant this

motion, enter an order striking paragraphs 6-9, 11, 22-99 and 101-105 from Plaintiff’s

Complaint, and provide him with such other relief as is just.



                                             BICK & KISTNER, P.C.

                                             By:/s/ Elkin L. Kistner
                                               Elkin L. Kistner       #35287MO
                                               101 South Hanley Road, Suite 1280
                                               St. Louis, Missouri 63105
                                               Telephone: (314) 571-6823
                                               Facsimile: (314) 727-9071
                                               E-mail: elkinkis@bick-kistner.com
                                               Co-Counsel for Defendant/Counterclaimant
                                               Charles A. Lane
  Case: 4:20-cv-00060-JAR Doc. #: 24 Filed: 02/05/20 Page: 2 of 2 PageID #: 92




                                            PAUL MARTIN P.C.

                                            /s/ Paul Martin
                                            Paul Martin         #M34428
                                            101 S. Hanley Road, Suite 1280
                                            St. Louis, Missouri 63105
                                            (314) 805-8800
                                            (314) 727-9071 Fax
                                            paul@paulmartinpc.com
                                            Co-Counsel for Defendant/Counterclaimant
                                            Charles A. Lane




                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing document
was served this 5th day of February, 2020, via electronic mail through the Court’s electronic
filing system to all counsel of record:

Thomas E. Kennedy, III
tkennedy@kennedyhuntlaw.com

Jonathan S. Abady
jabady@ecbalaw.com

Roy L. Austin, Jr.
raustin@hwglaw.com

Attorneys for Plaintiff/Counterclaim Defendant Gardner


                                            /s/ Elkin L. Kistner




                                               2
